NO. 07-06-0016-CR

                                IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                           PANEL D

                                     MAY 16, 2006
                            ______________________________

                                  RICHARD JOEL ORTEGA,

                                                                 Appellant

                                              v.

                                   THE STATE OF TEXAS,

                                                                 Appellee

                          _________________________________

              FROM THE 108th DISTRICT COURT OF POTTER COUNTY;

                      NO. 46,448-E; HON. ABE LOPEZ, PRESIDING
                         _______________________________

                                      Dismissal
                           _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

       Richard Joel Ortega appeals from the judgment of the trial court. We abated the

cause to determine, among other things, whether appellant cared to prosecute the appeal.

Though he initially stated that he did, he subsequently informed the trial court via two

letters that he did not. Thereafter, the trial court executed findings of fact and conclusions

of law memorializing appellant’s decision to forego appeal. So too did it attach copies of

appellant’s letters to its findings.
      Per Rule 2 of the Texas Rules of Appellate Procedure, we deem appellant’s two

letters as requests to withdraw his notice of appeal. Appellant having so requested, we

dismiss the appeal per Texas Rule of Appellate Procedure 42.2(a).



                                              Brian Quinn
                                              Chief Justice

Do not publish.




                                          2